 Case 19-10976           Doc 296    Filed 02/03/20 Entered 02/03/20 14:26:21           Desc Main
                                     Document     Page 1 of 2



SO ORDERED.

SIGNED this 3 day of February, 2020.




                                                        Austin E. Carter
                                                United States Bankruptcy Judge




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA

In re:                                                :       Chapter 11
                                                      :
Thrush Aircraft, Inc.,                                :       Case No. 19-10976
                                                      :
                          Debtor.                     :       Judge Austin E. Carter

  ORDER CONFIRMING STANDING OF OFFICIAL COMMITTEE OF UNSECURED
     CREDITORS OF THRUSH AIRCRAFT, INC. TO FILE AND PROSECUTE
  ADVERSARY COMPLAINTS AGAINST INSIDERS OF THRUSH AIRCRAFT, INC.

          Upon consideration of the Joint Motion of Thrush Aircraft, Inc. and the The Official

Committee of Unsecured Creditors for Entry of an Order Confirming Standing to File and

Prosecute Adversary Complaints Against Insiders of Thrush Aircraft, Inc., (the “Motion”) [Dkt. No.

287] and that, for all the reasons stated in the Motion, the Court is satisfied that the Official

Committee of Unsecured Creditors of Thrush Aircraft, Inc. is an appropriate entity to file and

prosecute adversary complaints against the Debtor’s insiders, it is hereby




5159362/1/19342.012
 Case 19-10976         Doc 296      Filed 02/03/20 Entered 02/03/20 14:26:21            Desc Main
                                     Document     Page 2 of 2



          ORDERED that the Official Committee of Unsecured Creditors of Thrush Aircraft, Inc. has

standing to file and prosecute adversary complaints against insiders of Thrush Aircraft, Inc.

                                       END OF DOCUMENT

STONE & BAXTER, LLP
WARD STONE, JR.
State Bar No. 684630
577 Mulberry Street
Macon, Georgia 31201
(478) 750-9898
wstone@stoneandbaxter.com
Counsel for Thrush Aircraft, Inc.

HORWOOD MARCUS & BERK CHARTERED
AARON L. HAMMER
State Bar No. 6243069
500 W. Madison, Ste. 3700
Chicago, IL 60661
(312) 606-3200
ahammer@hmblaw.com

BOYER TERRY, LLC
WESLEY J. BOYER
State Bar No. 073126
348 Cotton Ave., Ste. 200
Macon, Georgia 31201
(478) 742-6481
wes@boyerterry.com

Counsel for Official Committee of Unsecured
Creditors of Thrush Aircraft, Inc.




5159362/1/19342.012
